EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen on 02/08/2022.

The application has been amended as follows: 
IN THE CLAIMSIn Claim 1, lines 1-2 were deleted and replaced with 
-- An air conditioning system comprising:
	an air conditioner comprising a detection camera and a controller electrically connected to the detection camera;
	a temperature detecting device separate from the air conditioner, comprising: --
In Claim 1, line 9, "a detection camera" was deleted and replaced with -- the detection camera --
In Claim 1, line 13, "the heat source" was deleted and replaced with -- the at least one heat source --
In Claim 1, line 15, "result" was deleted and replaced with -- result;
	wherein the detection camera is configured to detect the plurality of visual marks on the visual indicator such that the controller controls the air conditioner based upon the detected visual marks --
In Claims 2-3, 5-7 & 9-20, line 1, "The temperature detecting device of" was deleted and replaced with -- The air conditioning system of --
In Claim 4, line 1, "The temperature detecting device of claim 1, further comprising:" was deleted and replaced with -- The air conditioning system of claim 1, wherein the temperature detecting device further comprises: --
In Claim 4, line 4, "the visual mark" was deleted and replaced with  -- the plurality of visual marks --
In Claim 5, line 3, "the visual mark" was deleted and replaced with  -- the plurality of visual marks --
In Claim 5, lines 4-5, ", and the plurality of visual marks is established by the same lighting units or respectively established by different lighting units" was deleted
In Claim 8, lines 1-2, "The temperature detecting device of claim 7, further comprising:" was deleted and replaced with -- The air conditioning system of claim 7, wherein the temperature detecting device further comprises: --
In Claim 11, lines 1-2, "the visual mark is an arrow icon" was deleted and replaced with -- the plurality of visual marks are arrow icons --
In Claim 12, line 2, "icon" was deleted and replaced with -- icons --
In Claim 13, line 2, "icon" was deleted and replaced with -- icons --
In Claim 14, lines 1-2, "the visual mark" was deleted and replaced with -- the plurality of visual marks --
In Claim 17, line 2, "icon is" was deleted and replaced with -- icons are --
Claims 21-23 have been canceled
Claims 5, 9-10 & 12-17 have been rejoined

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762